Citation Nr: 1422909	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a schedular rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to initial disability ratings higher than 30 percent prior to July 11, 2013, and 60 percent thereafter for asbestos lung disease with chronic obstructive pulmonary disease (COPD).  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and April 2009 and July 2009 rating decisions of the VA RO in Montgomery, Alabama.

When this case was before the Board in April 2012, it was decided in part and remanded in part.  While the case was in remand status, the Veteran was granted a 100 percent rating for PTSD on the basis of individual unemployability, effective April 16, 2007.  Therefore, the TDIU issue remanded by the Board has been resolved.

The record before the Board consists of the Veteran's physical claims and electronic records within Virtual VA and the Veterans Benefits Management System.  

The issue of entitlement to a higher initial rating for asbestos lung disease with COPD is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the rating period, the Veteran's PTSD has been manifested by occupational and social impairment that more nearly approximates deficiencies in most areas than total.


CONCLUSION OF LAW

The criteria for schedular rating in excess of 70 percent for PTSD have not been met for any portion of the period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in January 2008, prior to the initial adjudication of the claim.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his PTSD claim.  In this regard, the record reflects that all pertinent available medical evidence identified by the Veteran has been obtained, to include VA outpatient treatment records.  In addition, the Veteran has been afforded appropriate VA examinations in connection with claim.  The Agency of Original Jurisdiction (AOJ) also satisfactorily completed development in substantial compliance with the Board's April 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not asserted, and the evidence of record does not show, that his PTSD has increased significantly in severity since the most recent examination.  

The Veteran had requested Board hearings in furtherance of the appealed PTSD claim.  However, he withdrew an initial request in October 2009 by a signed submission, and he failed to attend a subsequent Board hearing scheduled in January 2014.  There is no indication that the Veteran has not been afforded adequate opportunity to address his appealed PTSD claim or to submit relevant evidence.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

The Veteran's psychiatric disorder is rated under the General Rating Formula for 
Mental Disorders, which provides percentage ratings as follows: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). . . . . 30% 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. . . . . . 50% 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. . . . . . . 70% 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. . . . . 100% 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) issued important guidance on the application of the current psychiatric rating criteria.  The Court stated that the specified factors for each incremental rating are examples, rather than requirements for a particular rating.  The Court also stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  Consistent with the foregoing, the Court also found it appropriate for rating personnel to consider factors outside the specific rating criteria in determining the level of occupational and social impairment. 

The Global Assessment of Functioning (GAF) score is based on a scale reflecting the, "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness." Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) at 32. 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up young children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

Upon VA psychiatric examination in April 2012, the examiner diagnosed chronic PTSD and an anxiety disorder, and believed that the symptoms of each could be differentiated from those of the other.  The examiner assessed that the Veteran's PTSD caused symptoms of hyper-arousal, avoidance, and re-experiencing past events, whereas his anxiety disorder caused symptoms of mixed anxiety/depression, frequent worrying, some compulsive behavior, and passive thoughts of death without suicidal ideation, intent, or plan.  The examiner noted overlapping symptoms between the PTSD and anxiety disorder inclusive of sleep disruption, anhedonia, and irritability.  

Where symptoms of different psychiatric disabilities are differentiable, it is appropriate to rate a psychiatric disability only on the symptoms attributed to that disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, the Board will not make a determination in this case whether such differentiation is appropriate, because the Board finds that all psychiatric symptoms present, taken together, still do not warrant a higher disability evaluation than the 70 percent assigned.  Additionally, the April 2012 VA examiner asserted that she could not "fully differentiate" the impairment attributable to each psychiatric disability, due to the noted symptom overlap.

The April 2012 VA examiner found that the Veteran's psychiatric disorders produced occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, and/or mood.  This is supportive of a 70 percent rating under the general rating criteria for psychiatric disorders.  The examiner did not find that the Veteran had total occupational and social impairment, and her assessment did not support the criteria for a 100 percent evaluation.  

The examiner did note that the Veteran suffered from depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner also stated that it is at least as likely as not that the Veteran would have difficulty obtaining or maintaining employment due to his psychiatric impairment.   Based on this opinion and other evidence of record, a 100 percent rating for PTSD has been granted on the basis of individual unemployability.

The examiner based the above assessments on review of the record, clinical interview, and consideration of the Veteran's statements, including his assertions that his symptoms have worsened over time.  

The Board finds that the April 2012 examiner's findings and conclusions are well reasoned and well-supported by the past records and present findings, as well as by the Veteran's own statements.  The Board notes that past examiners similarly found significant impairment in social as well as work functioning due to anxiety-type symptoms as well as isolative symptoms and recurrent memory-of-stressor difficulties with impaired sleep.  However, the current and past examination and treatment records are simply not supportive of total social and occupational impairment.  The examiner assigned a GAF of 50, consistent with past assessments, and not significantly divergent from the GAFs previously assigned in the rating period.  

Upon a prior VA examination in April 2009, the examiner assigned a GAF of 48, and found that the Veteran had PTSD symptoms and related major depression symptoms which "significantly impair his psychosocial functioning."  That examiner also noted reported recent worsening of symptoms, with social withdrawal and avoidance, depression, anxiety and panic attack, impaired memory, frequent nightmares and flashbacks, passive suicidal ideation, and early retirement reportedly due to mental difficulties.  However, that examiner also concluded that the Veteran did not have total occupational and social impairment.  

As the examiners noted, the Veteran has an ongoing marriage of over 45 years with a good relationship with his wife, a reasonably good relationship with his grown son, and having a close relationship with his sister though not with his brother.  The Veteran and his wife also have obvious functional cooperation in activities despite the Veteran's noted considerable physical impairments, with treatment and claims records reflecting the Veteran and his wife both ably advocating in a coordinated and cooperative fashion for the Veteran's interests in receiving both VA medical care and benefits.  

The Board has carefully considered the criteria for both the 70 and 100 percent evaluations for psychiatric disabilities, and has considered the criteria as non-exclusive lists.  The Board ultimately finds that the Veteran's symptoms of psychiatric disability are productive of social and occupational impairment that more nearly approximates the deficiencies in most areas contemplated by the assigned rating than the total impairment required for a higher rating.  The Board finds this to be true for the entire rating period, with no lesser interval of greater severity of disability to warrant staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the doctrine of reasonable doubt but finds that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a schedular rating in excess of 70 percent for PTSD is denied.  



REMAND

The most recent VA respiratory examination to determine the current degree of severity of the Veteran's service-connected pulmonary disability was performed in July 2013.  The examiner stated that pulmonary function tests had been ordered and that the results would be forwarded when available.  No such test results have been added to the record.  

In light of these circumstances, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include the results of any pulmonary function tests performed in connection with the July 2013 VA examination.

2.  If the aforementioned pulmonary function test results are not obtained, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and severity of the Veteran's asbestos lung disease with COPD.  The claims files and any pertinent evidence in the electronic files that is not included in the claims files should be made available to and reviewed by the examiner.  Pulmonary function tests must be completed, and findings reported appropriate for rating the Veteran's asbestos lung disease with COPD.  

The AOJ should ensure that the examiner provides all information required for rating purposes.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


